DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 
Status of Claims
	Claims 1-11 and 13-17, 21-29 are pending of which claims 1 and 16 are in independent form.
Claim 1 is objected to.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
	Claims 1-11 and 13-17, 21-29 are rejected under 35 U.S.C. 103 (a).  

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 8-10 of the "Remarks”, that “Regarding the rejections of claims 1 and 16, Applicant submits that these claims, as amended, are patentable in view of the relied-upon references. Claim 1 has been amended to clarify that the system includes "an interactive radio program downloadable to and executable on a user device." The combination of Sharma, Harb, Boswell, and Devore have not been shown to teach or suggest at least this feature. In addition, beyond a failure of the combination to teach or suggest this feature, the combination likewise further fails to teach or suggest the additional feature of "the interactive application program enabling a user device to request and access synchronization content from the synchronization server" as further recited in amended claim 1. Applicant respectfully submits that none of the relied-upon references, either alone or in combination, disclose or suggest this combination of elements or method steps. Specifically, while one or more of the references cited by the Examiner describe systems for delivering content to a listener of a radio broadcast, the combination of references relied-upon by the Examiner fail to disclose or suggest each of the elements of the claims, as amended by this response. Further, the combination of references would not be made by one of ordinary skill because they would either be duplicative or would prevent the system disclosed in the reference from operating as intended”; “As a further example, the references, either alone or in combination, fail to disclose or suggest "a content selector interface accessible through the synchronization server and configured to allow a content selector to select a content file for delivery to the user through the interactive radio application in response to the NPD indicating that the audio item is currently being broadcast"”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of Sharma, Harb, Boswell and Devore clearly teaches, an interactive radio program downloadable to and executable on a user device (Harb: In an embodiment, user device 1306 may send a request 1310 for synchronization application software 1302 to synchronization server 1314. Server 1314 may send application software 1302 to user device 1306 for downloading to user device 1306 ¶ [0099], [0101]);
the interactive application program enabling a user device to request and access synchronization content from the synchronization server (Devore: see Fig 1. Wherein the cellular provider (24) and the internet (14) enabling user device to access synchronization server and synchronized content. Examiner further points to: A synchronization server receives requests for information about content being broadcasted, such as a song being broadcasted by a radio station [Abstract]. Also see ¶ [0008], [0017], [0028], [0029]);
a content selector interface accessible through the synchronization server and configured to allow a content selector to select a content file for delivery to the user through the interactive radio application in response to the NPD indicating that the audio item is currently being broadcast (Devore: see Fig 1. Wherein the cellular provider (24) and the internet (14) enabling user device to access synchronization server and synchronized content. Examiner further points to: A synchronization server receives requests for information about content being broadcasted, such as a song being broadcasted by a radio station [Abstract]. Also see ¶ [0008], [0015]-[0018], [0028], [0029]).


Applicant’s Argument:
Applicant argues, on page 10 of the "Remarks”, that “claim 2 recites the additional features of "a voice interface to enable a listener to use voice commands to interact with content... through the interactive radio application program." None of the references have been fairly shown to provide such an interatice radio application program. Similarly, claim 4 recites that the interactive radio application program "is downloadable to, and executable on a smart phone, and the smart phone is coupled to a vehicle head unit." This additional architecture has not been shown to be taught or suggested by the cited art references, wither alone or in combination”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of Sharma, Harb, Boswell and Devore clearly teaches, a voice interface to enable a listener to use [voice] commands to interact with content... through the interactive radio application program (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]).
Harb discloses, voice command (In another embodiment, a server application is provided that can be accessed by wireless telecommunications, e.g., via a cell phone. Radio listeners can dial a pre-determined access phone number. An interactive voice interface is implemented at the server ¶ [0013], [0025], [0046], [0057], [0060], [0061]).
Cech discloses, wherein the interactive radio application program is [downloadable to, and executable] on a smart phone, and the smart phone is coupled to a vehicle head unit to utilize the head unit display to supplement, or in lieu of, the smart phone display, during operation of the interactive radio application program on the smart phone (Referring to FIG. 1, a vehicle driver may operate a vehicle from a cockpit 10. The cockpit 10 includes a steering wheel 12 and a controller 14. The driver may rotate the steering wheel to turn the vehicle wheels and steer the vehicle in a desired direction. The steering wheel 12 may also be configured to receive an audible input, for example at one or more microphones, including an oral command. The oral command can be parsed and interpreted or recognized by controller 14 using voice recognition software. Controller 14 can then send an electronic signal representative of the oral command to a vehicle system (e.g., an audio system, a navigation system, a vehicle bus interface, instrument panel electronics, etc.) or to an electronic device coupled to the vehicle via a wired or wireless connection (e.g., a cellular phone, a personal navigation device (PND), a personal digital assistant (PDA), a portable media player, etc.). The electronic signal may cause the vehicle system or electronic device to perform a specific task or operation. For example, a user may provide oral commands to dial a telephone number on a coupled cellular phone, to provide destination information to a navigation system or personal navigation device, to adjust a volume or the media of a portable media player or an audio system, etc.  ¶ [0017]).
downloadable to, and executable (Harb: In an embodiment, user device 1306 may send a request 1310 for synchronization application software 1302 to synchronization server 1314. Server 1314 may send application software 1302 to user device 1306 for downloading to user device 1306 ¶ [0099], [0101]).


Examiner’s Note
Examiner hereby specifies that all the “servers” mention in the independent claims are interpreted to be a “hardware” device including, a processor and non-transitory medium/storage. Base on this interpretation the claims comply with 35 USC 101. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the newly added limitation recites “…through the interactive readion application…” (emphasis added).
Examiner believed that “readion” is a typographical error, examiner has interpreted “readion” as “radio”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “a content selector interface accessible through the synchronization server and configured to allow a content selector to select a content file for delivery to the user device through the interactive readion application in response to the NPD indicating that the audio item is currently being broadcast”. Examiner could not find support for the newly added limitation. If Applicant can efficiently point to any figures or the specification to show support for the newly added limitation examiner with remove the 35 USC 112(a).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 6-11 and 16-17 and 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma; Sridar G. et al. (US 20110202270 A1) [Sharma] in view of Harb; Joseph et al. (US 20080318529 A1) [Harb] in view of Boswell; Jeremy Mayo et al. (US 20070288715 A1) [Boswell] in view of Devore; Harry Lee et al. (US 20090215416 A1) [Devore].

	Regarding claims 1 and 16, Sharma discloses, a radio station server coupled to a sourse of a FM radio broadcast the radio station server configured to generate now playing data ("NPD") that identifies an audio item currently playing in an over the air FM radio broadcast from the source (Existing user-interface for IBOC /FM radios allow users to browse through frequencies to access content from different radio stations. As metadata information about the radio station (station logo, slogan, service information) and its contents (program type etc) are available at the receiver for each radio station for IBOC receivers, a new radio-user-interface can be designed which will allow users to browse through the contents based on the content type rather than frequencies. Users need not remember the frequencies, rather they would access contents based on its type. This is very similar to the service-based interface in DAB radios where the frequency information is hidden from the user. Also on DAB and IBOC, it is possible to display what is currently playing on different stations. In the case of a dual tuner application the update can happen frequently because the secondary tuner can be utilized to do this scan while the primary tuner is used for playing audio. In a single tuner solution the scan for what's playing is initiated when the user is not listening to the radio. The first thing, the radio will do after powering on is to scan through all the available frequencies and generate the list of all the available content for the user to browse through. Information from RDS channel can be used for stations which are not HD. Frequency information can be used as a last resort for stations which do not support IBOC or RDS ¶ [0208]-[0210]); 
an interactive radio application program [downloadable to and executable] on a user device having a user interface including a display screen (FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]);
[the synchronization server, wherein the synchronization is configured to] receive the formatted NPD over a digital network connection directly from the radio station server and not as part of the radio broadcast (For example, in one embodiment, the capture device 102 will determine the current frequency setting of the receiver 100, as well as the RDBS (Radio Broadcast Data System) data broadcasted at that frequency. The portable capture device 102 stores this information in an internal memory. The information fields provided by the RDBS may include, for example, clock time, a unique station identifier (with country code prefix), program type, "radio text" (free form text message), etc. In some cases, the radio text may identify a current music track while it is played. Which fields are decoded will vary from one receiver to another. In some cases, a music track (song) identifier is provided in the RDBS data ¶ [0037]. Shown is a digital broadcast receiver since most embodiments employ digital broadcast as the downstream, but the invention can be applied in analog broadcasts if the analog broadcast signal can be modified to embody a digital downstream subchannel or already has a digital downstream subchannel. Examples of this would be Digital subcarrier added to Analog FM referred to in the claims as FM+RBDS /RDS. This is equally applicable to a protocol which uses any digital FM subcarrier system ¶ [0056]. Information from RDS channel can be used for stations which are not HD. Frequency information can be used as a last resort for stations which do not support IBOC or RDS [0210]. See Fig. 7, Synchronization Channel 31);
[and wherein the synchronization server further configured to] deliver the content file selected by the advertiser to the interactive radio application program in response to the NPD while the audio item is playing [over the air by using a wireless telecom data connection to transmit the content file to user device] (For example, in one embodiment, the capture device 102 will determine the current frequency setting of the receiver 100, as well as the RDBS (Radio Broadcast Data System) data broadcasted at that frequency. The portable capture device 102 stores this information in an internal memory. The information fields provided by the RDBS may include, for example, clock time, a unique station identifier (with country code prefix), program type, "radio text" (free form text message), etc. In some cases, the radio text may identify a current music track while it is played. Which fields are decoded will vary from one receiver to another. In some cases, a music track (song) identifier is provided in the RDBS data ¶ [0037]. Shown is a digital broadcast receiver since most embodiments employ digital broadcast as the downstream, but the invention can be applied in analog broadcasts if the analog broadcast signal can be modified to embody a digital downstream subchannel or already has a digital downstream subchannel. Examples of this would be Digital subcarrier added to Analog FM referred to in the claims as FM+RBDS /RDS. This is equally applicable to a protocol which uses any digital FM subcarrier system ¶ [0056],  [0210]. See Fig. 7, Synchronization Channel 31);
wherein the content file presents at least one visual indicator on the user device display screen, and the interactive radio application program is configured to send a command back to the synchronization server, responsive to a user interface selection of the visual indicator, to execute a corresponding action associated with the content file (The devices are controlled to display or playback advertisements, images etc. in the metadata, detect click events indicating interest by a user in something in the metadata and communicate that click event upstream over a full time or part time internet or an SMS data path connection. Upstream communications to implement user interest such as visit web pages, make a phone call, start an e-commerce transaction are implemented by the client devices [abstract]. The client application controls the Category 1-4 device by displaying a link, i.e., a URL of a webpage, to click or displaying a "buy" or "call" or "more info" button which, when selected by the user of the device, initiates a buy order or starts a phone call or initiates an inquiry for more information to an entity who sells a product or service or which can provide more information ¶ [0046]. Also see ¶ [0074], [0076], [0078]).
wherein in response to receiving the content file the interactive radio application program is configured to generate a screen display on the user device that identifies the audio item currently playing, and cause the user device to display, play or allow the user to display or play the content file received from [the synchronization server] (FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]) while the audio item is playing in the FM radio broadcast (For example, in one embodiment, the capture device 102 will determine the current frequency setting of the receiver 100, as well as the RDBS (Radio Broadcast Data System) data broadcasted at that frequency. The portable capture device 102 stores this information in an internal memory. The information fields provided by the RDBS may include, for example, clock time, a unique station identifier (with country code prefix), program type, "radio text" (free form text message), etc. In some cases, the radio text may identify a current music track while it is played. Which fields are decoded will vary from one receiver to another. In some cases, a music track (song) identifier is provided in the RDBS data ¶ [0037]. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related ¶ [0038], [0039], [0044]. Shown is a digital broadcast receiver since most embodiments employ digital broadcast as the downstream, but the invention can be applied in analog broadcasts if the analog broadcast signal can be modified to embody a digital downstream subchannel or already has a digital downstream subchannel. Examples of this would be Digital subcarrier added to Analog FM referred to in the claims as FM+RBDS /RDS. This is equally applicable to a protocol which uses any digital FM subcarrier system ¶ [0056], [0210]);
means for an advertiser to select content file for delivery to the user device through the interactive radio application program in response to the NPD indicating that the audio item is currently being broadcast (see Fig. 1. Also see ¶ [0005], [0030], [0032], [0036], [0043], [0046], [0051] advertisement being selected through media broadcast and sent to the receiver with an interactive radio application program).
However Sharma does not explicitly facilitates over the air by using a wireless telecom data connection to transmit the content file to user device.
Harb discloses, over the air by using a wireless telecom data connection to transmit the content file to user device (Fig. 2 is another simplified high-level diagram of a second example of a real-time remote purchase list capturing system. This diagram is similar to that of FIG. 1, except that, in this case, instead of a stand-alone capture device 102 (in FIG. 1), an application for data capture 204 is installed on a cell phone 206. The cell phone 206 is capable of communicating with a wireless telecom carrier 210. In this implementation, cell phone 206 in combination with embedded software 204 can be used to capture interest data, as described above with regard to the portable capture device 102, and then transmit that capture data via the wireless telecom system, through SMS or other methodologies such as MMS or web-services, to the purchasing services server 120 ¶ [0045], [0060], [0082] and [0084]); 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Harb's system would have allowed Sharma to facilitate over the air by using a wireless telecom data connection to transmit the content file to user device. The motivation to combine is apparent in the Sharma reference, because there is a need for a way for a customer to immediately and easily capture the relevant information in response to hearing programming content or advertisements, so that at a later stage when they have access to a computer or wireless access to a network, they can examine the automatically identified product and purchase the desired product or service with a simple action that does not require web surfing or internet research.
However neither Sharma nor Harb explicitly facilitates wherein the user device does not receive data over the air from the source as part of the FM radio broadcast; wherein the radio station server is coupled to the source by a digital network data connection; hardware or software means at the source that receives the NPD from the radio station server, formats it into a proprietary format.
Boswell discloses, wherein the user device does not receive data over the air from the source as part of the FM radio broadcast (This allows a user to receive broadcast radio services on the mobile terminal 103 through the broadcast server 100, without the need for the mobile terminal 103 to be provided with FM or other radio receiver hardware. These bit rates are selected so as to provide a compromise between reliability of service, bearing in mind the 128 kbps maximum bit rate of GPRS and the likelihood of imperfect channel conditions, and quality of content reproduction ¶ [0167]. This allows a user to receive broadcast radio services on the mobile terminal 103 through the broadcast server 100, without the need for the mobile terminal 103 to be provided with FM or other radio receiver hardware. These bit rates are selected so as to provide a compromise between reliability of service, bearing in mind the 128 kbps maximum bit rate of GPRS and the likelihood of imperfect channel conditions, and quality of content reproduction ¶ [0241]);
wherein the radio station server is coupled to the source by a digital network data connection (This allows a user to receive broadcast radio services on the mobile terminal 103 through the broadcast server 100, without the need for the mobile terminal 103 to be provided with FM or other radio receiver hardware ¶ [0167]. On receipt of the http request, the broadcast server 100, in particular the content server 114 thereof, identifies at step S4 the track that is currently being played on the radio channel that is being streamed to the mobile terminal. If the http request includes a timestamp or other time data, then step S4 comprises determining the identity of the track that was playing at the time that the user requested the track at step S2. Where the broadcast server 100 produces the radio station itself, then the track identity is already available to it. Where the broadcast server 100 is streaming a radio station which is being received from an external source, then this step may involve for example accessing a website operated by the radio station to determine the identity of the current track ¶ [0249]);
hardware or software means at the source that receives the NPD from the radio station server, formats it into a proprietary format (A mobile format conversion module (19) converts movie data stored in the extracted movie data area (14) and provides a movie in mobile telephone consumable format in a mobile format movie data area (20). The data also includes two or more media players and a loader program. The mobile device is controlled to run the loader program initially. The program detects the relevant configuration of the mobile device and determines which of the media players to use to consume the movie content data [Abstract]. The data included in the intermediate format movie data area 14 is in predetermined format and is suitable for conversion into a form ready for reproduction on a mobile telephone (not shown). Preferably the intermediate format is AVI. This format has the advantage of high resolution, yet is relatively easy to handle and it is relatively easy to convert from AVI into 3GPP and many other formats suitable for use by mobile devices ¶ [0027]. Also see ¶ [0028], [0030], [0048]-[0056]). 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Boswell's system would have allowed Sharma and Harb to facilitates wherein the user device does not receive data over the air from the source as part of the FM radio broadcast; wherein the radio station server is coupled to the source by a digital network data connection; hardware or software means at the source that receives the NPD from the radio station server, formats it into a proprietary format. The motivation to combine is apparent in the Sharma and Harb reference, because there a need for the protection of content which can place less processing overhead on devices which are intended to decrypt and playback the content; rather than from processing or decoding any portion of the FM radio broadcast, and wherein the synchronization server does not include an FM radio receiver; wherein the radio station server is coupled to or integrated with the FM radio station by a digital network data connection rather than over-the-air; hardware or software means at the station that receives the NPD from the station server, formats it into a proprietary format. There is also a need for the protection of content from persons who may be interested in authorized copying of the content.
However neither one of Sharma, Harb or Boswell explicitly facilitates synchronization server; and sends it to the synchronization server; downloadable to and executable; the interactive application program enabling a user device to request and access synchronization content from the synchronization server; a content selector interface accessible through the synchronization server and configured to allow a content selector to select a content file for delivery to the user through the interactive radio application in response to the NPD indicating that the audio item is currently being broadcast.
Devore discloses, synchronization server (A synchronization server receives requests for information about content being broadcasted, such as a song being broadcasted by a radio station [Abstract]. A synchronization server is provided for receiving requests for information about content being broadcasted, such as a song being broadcasted by a radio station.…. In response to the request, information is provided to the user's cellular telephone or portable communications device, which contains the song title, artist name, and album name. Optionally, the synchronization server could "tag" the song by storing information about the song in an account created at the synchronization server, for later access by the listener. Information about the song is then transmitted to the listener by way of a web page, whereupon the user can perform other tasks associated with the song, such as obtaining lyrics to the song, ordering tickets to events by the artist of the song, downloading ring tones, downloading the song, accessing a streamed version of the song, etc. ¶ [0008]. Also see ¶ [0015]-[0018], [0028] and [0029]. Also see Fig. 1, element 12); 
and sends it to the synchronization server (A synchronization server receives requests for information about content being broadcasted, such as a song being broadcasted by a radio station [Abstract]. A synchronization server is provided for receiving requests for information about content being broadcasted, such as a song being broadcasted by a radio station.…. In response to the request, information is provided to the user's cellular telephone or portable communications device, which contains the song title, artist name, and album name. Optionally, the synchronization server could "tag" the song by storing information about the song in an account created at the synchronization server, for later access by the listener. Information about the song is then transmitted to the listener by way of a web page, whereupon the user can perform other tasks associated with the song, such as obtaining lyrics to the song, ordering tickets to events by the artist of the song, downloading ring tones, downloading the song, accessing a streamed version of the song, etc. ¶ [0008]. Also see ¶ [0015]-[0018], [0028] and [0029]. Also see Fig. 1, element 12);
downloadable to, and executable (Harb: In an embodiment, user device 1306 may send a request 1310 for synchronization application software 1302 to synchronization server 1314. Server 1314 may send application software 1302 to user device 1306 for downloading to user device 1306 ¶ [0099], [0101]);
the interactive application program enabling a user device to request and access synchronization content from the synchronization server (Devore: see Fig 1. Wherein the cellular provider (24) and the internet (14) enabling user device to access synchronization server and synchronized content. Examiner further points to: A synchronization server receives requests for information about content being broadcasted, such as a song being broadcasted by a radio station [Abstract]. Also see ¶ [0008], [0017], [0028], [0029]);
a content selector interface accessible through the synchronization server and configured to allow a content selector to select a content file for delivery to the user through the interactive radio application in response to the NPD indicating that the audio item is currently being broadcast (Devore: see Fig 1. Wherein the cellular provider (24) and the internet (14) enabling user device to access synchronization server and synchronized content. Examiner further points to: A synchronization server receives requests for information about content being broadcasted, such as a song being broadcasted by a radio station [Abstract]. Also see ¶ [0008], [0015]-[0018], [0028], [0029]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Devore's system would have allowed Sharma, Harb and Boswell to facilitates synchronization server; and sends it to the synchronization server; downloadable to and executable; the interactive application program enabling a user device to request and access synchronization content from the synchronization server; a content selector interface accessible through the synchronization server and configured to allow a content selector to select a content file for delivery to the user through the interactive radio application in response to the NPD indicating that the audio item is currently being broadcast. The motivation to combine is apparent in the Sharma, Harb and Boswell reference, because there a need to improve allowing a listener to view to information about a song currently being broadcasted by the radio station.

Regarding claim 2, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the interactive radio application program further comprises a voice interface to enable a listener to use voice commands to interact with content such as music, over-the-air advertising, display advertising or contests through the interactive radio application program (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]).
Harb discloses, voice command (In another embodiment, a server application is provided that can be accessed by wireless telecommunications, e.g., via a cell phone. Radio listeners can dial a pre-determined access phone number. An interactive voice interface is implemented at the server ¶ [0013], [0025], [0046], [0057], [0060], [0061]).

Regarding claim 6, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the wireless telecom data connection utilizes low bandwidth in-band signaling over a voice channel (Sharma: The basic genus of processes that is carried out by systems identical to FIG. 1 or adaptations or modifications thereof is shown in the flowchart of FIG. 2. There is a plethora of variations or species of the basic process shown in FIG. 2, but they are, for the most part, all within the basic genus defined by the three steps of FIG. 2. Step 120 represents the process of sending any broadcast program downstream in any way audience of viewers/listeners having receivers. The receivers must be capable of receiving, decoding (if necessary), de-multiplexing (if necessary) and displaying or playing the audio or video broadcast program and receiving, decoding, de-multiplexing and displaying or playing the metadata concurrently with the primary audio or video content. The metadata is any kind of digital data is used to augment the broadcast program. When displayed or played with the primary audio or video content or at any other time, could generate interest in a viewer who sees it or hears it either while watching or listening to the broadcast program or at some other time. The metadata is modulated in any way onto any type digital sub channel that is either within the bandwidth of the broadcast program ( in-band) or in a portion of the downstream transmission that is outside the bandwidth of the broadcast program (out of band) i.e. in a different sub-channel ¶ [0039], [0042], [0054]).

Regarding claim 7, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the interactive radio application program is deployed on a mobile device or in a vehicle head unit (Sharma: If test 234 determines that the call button was clicked, test 248 is performed to determine if the host device is a Cat 1 device such as a smart phone with an always on 3G or 4G internet connection or a device such as a computer with an always on internet connection or a data card which can be launched to establish an internet connection and with a voice over IP (VoIP) application like Skype.TM. or Google Voice.TM. installed and running. If test 248 determines the client application is running in a Cat 1 device, step 250 is performed to send a request to the phone function's API to initiate a phone call, and the number to call from the metadata is passed as an argument. This causes a phone call to be initiated on the cellular phone network. Steps 244 and 246 are then performed to send a click event upstream via the Internet, and end this line of processing and return to step 200 ¶ [0105]. Alsop see ¶ [0181], [0184]).

Regarding claim 8, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD identifies a song now playing in the over the air FM radio broadcast, and the selected content file comprises one or more of lyrics, artist biography information, pictures, and concert information, associated with the identified song (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]. Also see ¶ [0046], [0049], [0051]-[0055]).

Regarding claim 9, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD identifies an advertisement now playing in the over the air FM radio broadcast, and the selected content file comprises one or more of related coupons, pictures, product or service description associated with the product or service identified in the advertisement now playing (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]. Also see ¶ [0046], [0049], [0051]-[0055]).

Regarding claim 10, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD identifies a DJ now talking on the radio station, and the selected content file comprises one or more of related questions, choices, and contest information (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]. Also see ¶ [0046], [0049], [0051]-[0055]).

Regarding claims 11, the combination of Sharma, Harb, Boswell and Devore discloses, further comprising a Radio Data System (RDS)/ Hybrid Digital (HD) translator unit configured to receive the NPD from the radio station server and to forward the NPD to the interactive radio application over a digital network data connection (Sharma: In general this methodology can be applied to any device that can receive a broadcast signal with a digital subchannel in it for transmission of metadata and which has a way of communicating digital data back upstream such as the internet, connected host PC or SMS. Examples of downstream broadcasts where the invention can be employed are : HD radio, Digital Audio Broadcast (DAB) digital terrestrial TV, DBS satellite digital (DirecTV, Dish Network), Digital Video Broadcasts to handheld devices DVB-H, or even analog FM radio broadcasts using the RDS digital channel for transmitting limited amounts of metadata, etc. Most embodiments where useful amounts of metadata can be sent use digital downstream broadcasts ¶ [0037], [0056]).

Regarding claim 17, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the selected content file includes one or more of information about a media appearance, breaking news, information about an album release, and point-of-sale information associated with the radio broadcast audio item currently playing (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]. Also see ¶ [0046], [0049], [0051]-[0055]).

Regarding claim 18, (Canceled).

Regarding claim 19, (Canceled).

Regarding claim 20, (Canceled).

Regarding claim 21, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the additional information includes at least one of a media appearance, breaking news, album release, point-of- sale information tied to the radio broadcast content now playing (Boswell: This allows a user to receive broadcast radio services on the mobile terminal 103 through the broadcast server 100, without the need for the mobile terminal 103 to be provided with FM or other radio receiver hardware. These bit rates are selected so as to provide a compromise between reliability of service, bearing in mind the 128 kbps maximum bit rate of GPRS and the likelihood of imperfect channel conditions, and quality of content reproduction ¶ [0167]. This allows a user to receive broadcast radio services on the mobile terminal 103 through the broadcast server 100, without the need for the mobile terminal 103 to be provided with FM or other radio receiver hardware. These bit rates are selected so as to provide a compromise between reliability of service, bearing in mind the 128 kbps maximum bit rate of GPRS and the likelihood of imperfect channel conditions, and quality of content reproduction ¶ [0241]).

Regarding claim 22, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the synchronization server receives station identified content (SIC) directly from a radio station server and communicates at least a portion of the SIC to the device using a wireless telecom connection (Sharma: For example, in one embodiment, the capture device 102 will determine the current frequency setting of the receiver 100, as well as the RDBS (Radio Broadcast Data System) data broadcasted at that frequency. The portable capture device 102 stores this information in an internal memory. The information fields provided by the RDBS may include, for example, clock time, a unique station identifier (with country code prefix), program type, "radio text" (free form text message), etc. In some cases, the radio text may identify a current music track while it is played. Which fields are decoded will vary from one receiver to another. In some cases, a music track (song) identifier is provided in the RDBS data ¶ [0037]. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related ¶ [0038], [0039], [0044]. Shown is a digital broadcast receiver since most embodiments employ digital broadcast as the downstream, but the invention can be applied in analog broadcasts if the analog broadcast signal can be modified to embody a digital downstream subchannel or already has a digital downstream subchannel. Examples of this would be Digital subcarrier added to Analog FM referred to in the claims as FM+RBDS /RDS. This is equally applicable to a protocol which uses any digital FM subcarrier system ¶ [0056], [0210]).

Regarding claim 23, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the synchronization server transmits the NPD to the device for display on the display screen (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]).

Regarding claim 24, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD identifies one of a song now playing on the radio station, an advertisement now playing on the radio station, and an indication that an announcer is talking now on the radio station (Sharma: FIG. 1 is a high level functional diagram showing the basic architecture and flow of information in a system employing a basic embodiment of the apparatus and process. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related. Broadcasters can derive revenue if a viewer of the broadcast seems something in the metadata that interests him or her and clicks on it and that "click event" is sent upstream ¶ [0038]-[0039]. Also see ¶ [0044]. Information collected from the metadata usually includes (but not limited to) song name, artist name, album name, book name or service name ¶ [0086]).

Regarding claim 25, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD identifies a song now playing and the synchronization server acquires the selected content file from a data source provided by an artist or a label associated with the song now playing (Devore: A synchronization server receives requests for information about content being broadcasted, such as a song being broadcasted by a radio station [Abstract]. A synchronization server is provided for receiving requests for information about content being broadcasted, such as a song being broadcasted by a radio station.…. In response to the request, information is provided to the user's cellular telephone or portable communications device, which contains the song title, artist name, and album name. Optionally, the synchronization server could "tag" the song by storing information about the song in an account created at the synchronization server, for later access by the listener. Information about the song is then transmitted to the listener by way of a web page, whereupon the user can perform other tasks associated with the song, such as obtaining lyrics to the song, ordering tickets to events by the artist of the song, downloading ring tones, downloading the song, accessing a streamed version of the song, etc. ¶ [0008]. Also see ¶ [0015]-[0018], [0028] and [0029]).

 Regarding claim 26, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD identifies an advertisement now playing on the radio station and the synchronization server acquires the selected content file from a data source provided by an advertiser associated with the advertisement now playing (Harb: In one embodiment, the broadcast advertiser can upload images or video to their Quu-enabled ads. This way when the users access their account via computer and click on the ad, they can view, in addition to the description, pictures or a short video, thereby transforming an audible ad into a visual one or multi-media ad ¶ [0027]-[0029]).

Regarding claim 27, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the NPD indicates that an announcer is talking now on the radio station and the synchronization server acquires the selected content file from a data source provided by an advertiser to be displayed while the announcer is talking (Harb: In one embodiment, the broadcast advertiser can upload images or video to their Quu-enabled ads. This way when the users access their account via computer and click on the ad, they can view, in addition to the description, pictures or a short video, thereby transforming an audible ad into a visual one or multi-media ad ¶ [0027]-[0029]).

Regarding claim 28, the combination of Sharma, Harb, Boswell and Devore discloses, receiving a request input from the user interface for additional information associated with the radio broadcast audio item currently playing, and transmitting a request message to the synchronization server based on the request input; and transmitting the requested additional information from the synchronization server to the device through the interactive radio application program in response to the request (Sharma: For example, in one embodiment, the capture device 102 will determine the current frequency setting of the receiver 100, as well as the RDBS (Radio Broadcast Data System) data broadcasted at that frequency. The portable capture device 102 stores this information in an internal memory. The information fields provided by the RDBS may include, for example, clock time, a unique station identifier (with country code prefix), program type, "radio text" (free form text message), etc. In some cases, the radio text may identify a current music track while it is played. Which fields are decoded will vary from one receiver to another. In some cases, a music track (song) identifier is provided in the RDBS data ¶ [0037]. Existing audio and video broadcast content or advertisement content that is broadcast today (either over radio frequency channels according to the various audio and video terrestrial, satellite and cable standards) can be augmented with metadata transmitted on a digital sub channel and intended to be displayed on the screen of the device having the receiver receiving the broadcast. This metadata can be any digital data such as web pages, advertisements, images, video clips, coupons, etc. and maybe related to the broadcast subject matter, but need not always be related ¶ [0038], [0039], [0044]. Shown is a digital broadcast receiver since most embodiments employ digital broadcast as the downstream, but the invention can be applied in analog broadcasts if the analog broadcast signal can be modified to embody a digital downstream subchannel or already has a digital downstream subchannel. Examples of this would be Digital subcarrier added to Analog FM referred to in the claims as FM+RBDS /RDS. This is equally applicable to a protocol which uses any digital FM subcarrier system ¶ [0056], [0210]).

Regarding claim 29, the combination of Sharma, Harb, Boswell and Devore discloses, wherein the synchronization server acquires the selected content file via a digital network connection to a station automation system of the radio station, rather than decoding a content file from an over the air broadcast signal (Devore: A synchronization server receives requests for information about content being broadcasted, such as a song being broadcasted by a radio station [Abstract]. A synchronization server is provided for receiving requests for information about content being broadcasted, such as a song being broadcasted by a radio station.…. In response to the request, information is provided to the user's cellular telephone or portable communications device, which contains the song title, artist name, and album name. Optionally, the synchronization server could "tag" the song by storing information about the song in an account created at the synchronization server, for later access by the listener. Information about the song is then transmitted to the listener by way of a web page, whereupon the user can perform other tasks associated with the song, such as obtaining lyrics to the song, ordering tickets to events by the artist of the song, downloading ring tones, downloading the song, accessing a streamed version of the song, etc. ¶ [0008]. Also see ¶ [0015]-[0018], [0028] and [0029]. Also see Fig. 1).


Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma in view of Harb in view of Boswell in view of Devore in view of Scannell; Robert F. JR. (US 20060123053 A1) [Scannell].

Regarding claim 3, the combination of Sharma, Harb, Boswell and Devore teaches all the limitations of claim 1. 
However neither one of Sharma, Harb, Boswell or Devore explicitly wherein the interactive radio application program is operable independently of a car stereo, while the FM radio broadcast audio item is being played on the car stereo. 
Scannell discloses, wherein the interactive radio application program is operable independently of a car stereo, while the FM radio broadcast audio item is being played on the car stereo (Scannell: Other protocols that support data transmission through a wireless codeable means may also be associated with the preceding, such as, but not limited to Bluetooth. With respect to a parked vehicle in a garage application, ZigBee, as well as Wi Fi and/or Bluetooth, may be, but not limited to, preferable protocols. For example, a Wi Fi interface to such controller 120 may support a variety of applications, for example, from GPS system updates to video and/or music downloads, where such downloads may be received, switched or routed through such controller to the respective application devices ¶ [0073]. Such information may also be provided through the information and device controller 120 where such controller may be networked to other telematics devices, such as other displays in the vehicle, as well as, but not limited to, users' watches, PDAs or PCs who may comprise, for example, a Bluetooth or ZigBee or Wi Fi communications component(s) that become(s) activated to receive information when said telematics system comprises a communications apparatus that intermittently signals a designated list of device addresses or user addresses or receives said device transmissions from such device indication of said device's presence in or on the system ¶ [0090]. The system content codes facilitate interaction with and personalization of any content from any form of media and other sources. The media can include any of a variety of advertising, marketing services, media (including, for example, broadcast, cable, satellite, IP, and/or broadband television and/or radio media, print, movie, music, event, show, concert, and celebrity media, as well as a variety of recorded media), media services and locations (including, for example, gaming, resort and theme park locations) ¶ [0199]. The system may support any form of radio broadcast and program, such as for example, satellite radio, digital radio, AM and FM radio, RDS transmission, HD transmission, streaming, as well as regional and national programming. In addition, the system supports a variety of program content and related subject matter (such as, for example, advertising, books, services, music, audio book and video downloads, etc.) formats, for example, from talk radio to music to combinations thereof, and transactions (some of which was described in the previous section herein) ¶ [0228]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Scannell's system would have allowed Sharma, Harb, Boswell and Devore to facilitate wherein the interactive radio application program is operable independently of a car stereo, while the FM radio broadcast audio item is being played on the car stereo	. The motivation to combine is apparent in the Sharma, Harb, Boswell and Devore reference, because there is a need to facilitate the selection, processing and dissemination of personalized and logistical content from a variety of media and other sources with and over a variety of devices, including, but not limited to, the present invention devices and components described herein to support widespread acceptance of the present invention system.

Regarding claim 5, the combination of Sharma, Harb, Boswell, Devore and Scannell discloses, wherein the wireless telecom data connection utilizes a broadband data service (Scannell: Information & Device Controller ( Broadband Interface w/Router & ZigBee Embodiment) 220 ¶ [0064], [0100], [0106], [0107], [0122], [0154]).


Claims 4, 13, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma; Sridar G. et al. (US 20110202270 A1) [Sharma] in view of Harb in view of Boswell in view of Devore in view of  Cech; Leonard et al. (US 20090192795 A1) [Cech].

Regarding claims 4, 13, 14 and 15, the combination of Sharma, Harb, Boswell and Devore disclose, downloadable to, and executable (Harb: In an embodiment, user device 1306 may send a request 1310 for synchronization application software 1302 to synchronization server 1314. Server 1314 may send application software 1302 to user device 1306 for downloading to user device 1306 ¶ [0099], [0101]).
However neither one of Sharma, Harb, Boswell or Devore explicitly facilitate wherein the interactive radio application program is deployed on a smart phone, and the smart phone is coupled to a vehicle head unit to utilize the head unit display to supplement, or in lieu of, the smart phone display, during operation of the interactive radio application program on the smart phone.
Cech discloses, wherein the interactive radio application program is deployed on a smart phone, and the smart phone is coupled to a vehicle head unit to utilize the head unit display to supplement, or in lieu of, the smart phone display, during operation of the interactive radio application program on the smart phone (Referring to FIG. 1, a vehicle driver may operate a vehicle from a cockpit 10. The cockpit 10 includes a steering wheel 12 and a controller 14. The driver may rotate the steering wheel to turn the vehicle wheels and steer the vehicle in a desired direction. The steering wheel 12 may also be configured to receive an audible input, for example at one or more microphones, including an oral command. The oral command can be parsed and interpreted or recognized by controller 14 using voice recognition software. Controller 14 can then send an electronic signal representative of the oral command to a vehicle system (e.g., an audio system, a navigation system, a vehicle bus interface, instrument panel electronics, etc.) or to an electronic device coupled to the vehicle via a wired or wireless connection (e.g., a cellular phone, a personal navigation device (PND), a personal digital assistant (PDA), a portable media player, etc.). The electronic signal may cause the vehicle system or electronic device to perform a specific task or operation. For example, a user may provide oral commands to dial a telephone number on a coupled cellular phone, to provide destination information to a navigation system or personal navigation device, to adjust a volume or the media of a portable media player or an audio system, etc.  ¶ [0017]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Cech's system would have allowed Sharma, Harb, Boswell and Devore to facilitate wherein the interactive radio application program is deployed on a smart phone, and the smart phone is coupled to a vehicle head unit to utilize the head unit display to supplement, or in lieu of, the smart phone display, during operation of the interactive radio application program on the smart phone. The motivation to combine is apparent in the Sharma, Harb, Boswell and Devore reference, because there is a need for a system and method for filtering out road noise, car noise, other occupants, and other noise for voice recognition.


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/18/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154